                                     Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                     Michael T. Mervis
April 30, 2019                                                                                                       Member of the Firm
                                                                                                                     d 212.969.3565
Via Email and ECF                                                                                                    f 212.969.2900
                                                                                                                     mmervis@proskauer.com
                                                                                                                     www.proskauer.com
Honorable Stuart M. Bernstein
U.S. Bankruptcy Court for the Southern District of New York
One Bowling Green
New York, New York 10004
Bernstein.chambers@nysb.uscourts.gov


Re:      In re TransCare (Case No.: 16-10407 (SMB))
         LaMonica v. Tilton, et al. (Adv. Proc. No. 18-1021)

Dear Judge Bernstein:

We represent Defendants in the above-referenced adversary case. We write in response to the
Trustee’s letter of April 29, 2019 to Your Honor [ECF No. 77] concerning the joint pretrial
stipulation. It is true that the Trustee’s counsel provided us with a draft on April 4, 2019, and that
the deadline to file the joint pretrial stipulation is May 3, 2019. That is the parties’ only common
ground, however.

As is clear from the email correspondence attached to his letter, the Trustee’s counsel has turned
an “expectation” that they would receive our comments to the draft last week into a “commitment.”
Our comments to the draft were delivered yesterday, as were our exhibit list, objections to the
Trustee’s exhibits and objections and counter-designations for one witness whose testimony will
be presented by deposition. We will provide counter-designations and objections for a second
witness today. Rather than pick up the telephone to discuss the status and timing, the Trustee’s
counsel decided – on the eve of a mediation no less – to file an unconstructive and misleading
letter. Worse, counsel knew that our principal client contact had been in the hospital with a family
member last week, a circumstance that hindered our ability to provide these materials last week as
we had hoped.

As the Trustee’s counsel indicates in his letter, the draft stipulation counsel provided to us was 56
pages long. It is evident that the Trustee’s counsel had been working on the document for some
time before providing it to us. It should not have surprised the Trustee’s counsel that it would take
us considerable time to respond to their draft. We have worked diligently to do so.

Complicating matters were myriad issues with the Trustee’s proposed exhibit list. For example,
the list contains numerous partial or otherwise incomplete documents. This required us to expend
significant time locating the complete documents or document families to determine whether an
objection was necessary or avoidable. The list also contained numerous duplicate (and in some
cases triplicate) documents identified with separate exhibit numbers without explanation.




   Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
Hon. Stuart M. Bernstein
April 30, 2019
Page 2

With regard to the mediation, Defendants did not “insist” on the May 2 date. Although we will
refrain from discussing the details of how and why the mediation was scheduled given its
confidential nature, this misrepresentation by the Trustee’s counsel is particularly inappropriate.

It is unfortunate that the Trustee opted to try to “score points” by filing an accusatory letter rather
than simply calling us on the telephone. Regrettably, that has been the Trustee’s modus operandi
throughout this case. We hope that, if this matter is not resolved through mediation, this behavior
will finally stop.

Respectfully submitted,

/s/ Michael T. Mervis

Michael T. Mervis

cc: Counsel of Record for the Trustee (via email and ECF)
